Order entered September 4, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00248-CV

                 ESTATE OF SAMSON HADIS ALEMAYEHU, Appellant

                                              V.

                            ROBERT D. HEMPHILL, Appellee

                          On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                             Trial Court Cause No. 12-1377-3

                                          ORDER
       We GRANT appellant’s August 29, 2013 motion for an extension of time to file an

amended brief. Appellant shall file an amended brief on or before October 4, 2013.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE